DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 950.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “250” has been used to designate both posts and straps.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “one or more of a of hinges”, which should be “one or more hinges”.  
Claim 1 recites “at least one of the fence panels being coupled at least one of the posts by the coupling device”, which should be “at least one of the fence panels being coupled to at least one of the posts by the coupling device”. 
Claim 1 recites “plurality of straps equal distantly coupled”, which should be “plurality of straps equidistantly coupled”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites of “a kit, the kit having at least the plurality of hinges, a gate, a plurality of coupling devices, a plurality of fence panels and a plurality of posts” in the middle of the apparatus claim. However, a kit implies that the none of the pieces are actually connected together. If the apparatus is all connected together then it contradicts the limitation that it is in a kit. It is unclear if the whole apparatus is already connected together or if the whole apparatus, or part of the apparatus, is packaged as a kit in which it is to be assembled by the user.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 20080251026), hereinafter Bell, in view of Kupka (US 9750224) and Landrum (US 8539911).
Bell teaches of (fig. 2) a patio for small pet elimination (portable canine urination/defecation station 10), the patio comprising:
two bases (the two halves of the base 11), each of the bases having a top, a bottom, a first side, a second side, a third side and a fourth side (seen in fig. 2), the first side of a first of the bases being coupled to a third side of a second of the bases by one or more of a of hinges thereby forming a channel (fig. 4, hinge design 21);
a kit, the kit having at least the plurality of hinges (claim 1, two halves joined at the center line with hinges), a gate (fig. 1, open space around the perimeter that allows the pet to enter), a plurality of coupling devices (fig. 4, wall grooves 23, protrusion support 22, extruded holes 24), a plurality of fence panels (fig. 3, perimeter walls 13) and a post (fig. 3, ¶0034, fire hydrant, or other accessory 17, is affix to the base via a protrusion 22);
at least one of the fence panels (13) being coupled at least one of the posts (22) by the coupling device (23) (fence panels 13 and post 22 are coupled indirectly via the intervening structure of base 11 and the coupling device 23);
a handle (fig. 5, handle 15), the handle being coupled to a second side of the first of the bases (seen in fig. 5); and
a plurality of slots (fig. 4, ¶0035, grooves or slots 23), the plurality of slots (23) being configured on each of the top of the first base and the top of the second base, wherein the fence panels (13) being coupled to slots (23) of the top of the first base and the top of the second base (seen in fig. 3, walls of the panels can be coupled to any of the slots 23 around the perimeter of the two bases)
a closure device (closure clasps 16) removably coupling the kit to the top of each of the bases (seen in fig. 5).
Bell does not appear to teach of a plurality of posts; a plurality of straps, the plurality of straps equidistantly coupled to the top of the first base and coupled to the top of the second base, the straps removably coupling the kit to the top of each of the bases; wherein the posts being coupled to slots of the top of the first base and the top of the second base.
However, Kupka is in the field of pet enclosures teaches of (fig. 10) a plurality of fence panels (lateral enclosure walls 51) and a plurality of posts (plurality of posts 52); wherein the posts (52) and the fence panels (51) being coupled to slots (fig. 2, holes 14) of the top of the first base and the top of the second base (fig. 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bell to incorporate the teachings of Kupka of a plurality of posts on the fence panels; wherein the posts and the fence panels being coupled to slots of the top of the first base and the top of the second base, such that the connection of the fire hydrant to the base is modified to a protrusion of the fire hydrant to a slot on top of the bases in order to have a modular and collapsible fence for easier storage and wherein using a post and slot connection would have a tighter and more secure fit of the connecting pieces
Additionally, Landrum is in the field of pet enclosures and teaches of (fig. 2) a plurality of straps (straps 20), the plurality of straps (20) equal distantly coupled to the ends of the base, the straps removably coupling the kit to the top of each of the bases (seen in fig. 4, straps are removably coupled at the top of the base). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bell to incorporate the teachings of Landrum of a plurality of straps, the plurality of straps equal distantly coupled to the top of the first base and coupled to the top of the second base, the straps removably coupling the kit to the top of each of the bases in order to secure the parts of the kit together and collapse the kit easily. 

Regarding claim 6, Bell as modified teaches of claim 1, and wherein the patio is in an unfolded configuration (seen in fig. 4).

Regarding claim 9, Bell as modified teaches of claim 1, and wherein the patio is in a folded configuration (seen in fig. 5).

Regarding claim 12, Bell as modified teaches of claim 1, and wherein the patio is portable (¶0005, invention is portable). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bell, Kupka, and Landrum, as applied to claim 1 above, and further in view of Link et al. (US 20120227675), hereinafter Link.
Regarding claim 2, Bell as modified teaches of claim 1, but does not appear to teach of wherein the hinge being coupled to the post by a coupling device.
However, Link is in the field of pet enclosures and teaches of wherein the hinge (fig. 3, ¶0074, connectors 22 can be used as a hinge) being coupled to the post by a coupling device (fig. 3, railings of panels 12, 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bell to incorporate the teachings of Link of wherein the hinge being coupled to the post by a coupling device in order to have a modular and collapsible fence that has hinge connectors such that it has more flexibility for different enclosure configurations. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, Kupka, Landrum, and Link, as applied to claim 2 above, and further in view of Kaneda et al. (US 20130152867), hereinafter Kaneda. 
Regarding claim 3, Bell as modified teaches of claim 2, but does not appear to teach of wherein the coupling device is a screw.
Kaneda is in the field of pet enclosures and teaches of wherein the coupling device is a screw (fig. 1, ¶0033, connector 114 may comprise screws, bolts, and/or another connection member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bell to incorporate the teachings of Kaneda of wherein the coupling device is a screw in order to use a sturdy and small coupling device. 

Regarding claim 4, Bell as modified teaches of claim 1, but does not appear to teach of wherein the fence panel is configured to have one or more fencing slats being coupled to a fence frame by a coupling device.
Kaneda teaches of wherein the fence panel (fig. 1, walls of pet barrier 100) is configured to have one or more fencing slats (fig. 2A, panels 102, 104, 106, door frames members 202, 204, 206) being coupled to a fence frame by a coupling device (fig. 2A, coupled to the frame by hinges 110, 112). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bell to incorporate the teachings of Kaneda of wherein the fence panel is configured to have one or more fencing slats being coupled to a fence frame by a coupling device in order to provide privacy, security, and wind protection. 

Regarding claim 5, Bell as modified teaches of claim 4, but does not appear to teach of wherein the coupling device is a screw. 
Kaneda is in the field of pet enclosures and teaches of wherein the coupling device is a screw (fig. 1, ¶0033, connector 114 may comprise screws, bolts, and/or another connection member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bell to incorporate the teachings of Kaneda of wherein the coupling device is a screw in order to use a sturdy and small coupling device. 

Claims 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, Kupka, and Landrum, as applied to claim 6 above, and further in view of Illman et al. (US 20100307425), hereinafter Illman. 
Regarding claim 7, 8, 10, and 11, Bell as modified teaches claim 6, but does not appear to teach of wherein the patio has a length of ninety-six inches, as claimed in claim 7, or wherein the patio has a width of forty-eight inches, as claimed in claim 8, or wherein the patio having a length of forty-eight inches, as claimed in claim 10, or wherein the patio having a width of forty-eight inches, as claimed in claim 11. 
Illman is in the field of pet enclosures and teaches of wherein the patio has a length of ninety-six inches, or wherein the patio has a width of forty-eight inches, or wherein the patio having a length of forty-eight inches, or wherein the patio having a width of forty-eight inches (¶0017, the enclosure has a width of 2.5 feet (30 inches) and a length of 5.5 feet (66 inches), which Examiner notes are roughly similar to the claimed dimensions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bell to incorporate the teachings of Illman of wherein the patio has a length of ninety-six inches, or wherein the patio has a width of forty-eight inches, or wherein the patio having a length of forty-eight inches, or wherein the patio having a width of forty-eight inches in order to give adequate space for the pet or for multiple pets to be within the enclosure. It should be noted that the length and width as claimed does not show criticality as disclosed in the specifications or the drawings. One of ordinary skill in the arts would be able to have the length or width in any dimensions desired in order to accommodate the size of the pets.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bell, Kupka, and Landrum, as applied to claim 1 above, and further in view of Silverman (US 20080236510).
	Regarding claim 13, Bell as modified teaches of claim 1, but does not appear to teach of wherein the fence panels are made of a poly-vinyl chloride (PVC) material.
	Silverman is in the field of pet enclosures and teaches of wherein the fence panels are made of a poly-vinyl chloride (PVC) material (fig. 3, ¶0030, panels 22 can be made of PVC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bell to incorporate the teachings of Silverman of wherein the fence panels are made of a poly-vinyl chloride (PVC) material in order to use a durable and well-known material. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bell, Kupka, and Landrum, as applied to claim 1 above, and further in view of Kennington (US 20100122662).
Regarding claim 14, Bell as modified teaches of claim 1, but does not appear to teach of wherein a drain hose is coupled to the channel to remove liquid.
Kennington is in the field of pet apparatuses and teaches of (fig. 2) wherein a drain hose is coupled to the channel to remove liquid (¶0027, drain 12 is connected to hose 20, which can then be run to any convenient disposal location 22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bell to incorporate the teachings of Kennington of wherein a drain hose is coupled to the channel to remove liquid in order to easily drain and direct the waste liquid to another location. 




Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             


/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647